Citation Nr: 1609375	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  06-09 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a thoracolumbar spine injury.

2.  Entitlement to service connection for degenerative changes of the cervical spine.

3.  Entitlement to service connection for radiculopathy of the left upper extremity, to include as secondary to a thoracolumbar spine disorder, a cervical spine disorder, or a bilateral hip disorder.

4.  Entitlement to service connection for radiculopathy of the right upper extremity, to include as secondary to a thoracolumbar spine disorder, a cervical spine disorder, or a bilateral hip disorder.

5.  Entitlement to service connection for radiculopathy of the left lower extremity, to include as secondary to a thoracolumbar spine disorder, a cervical spine disorder, or a bilateral hip disorder.

6.  Entitlement to service connection for radiculopathy of the right lower extremity, to include as secondary to a thoracolumbar spine disorder, a cervical spine disorder, or a bilateral hip disorder.

7.  Entitlement to service connection for allergies.

8.  Entitlement to service connection for a skin disorder, claimed as rashes and hives, to include as secondary to a service-connected psychiatric disability.

9.  Entitlement to service connection for a right hip disorder.

10.  Entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran had active service from March to October 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction of this case was subsequently transferred to the RO in St. Petersburg, Florida.  

The Veteran testified at a video conference hearing before the undersigned in April 2010.  A transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for residuals of a thoracolumbar spine injury, entitlement to service connection for degenerative changes of the cervical spine, entitlement to service connection for a right and left hip disabilities, entitlement to service connection for a skin disability, and entitlement to service connection for radiculopathy of the bilateral upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The competent and probative evidence of record does not show that the Veteran's allergic rhinitis is related to military service.



CONCLUSION OF LAW

The Veteran's allergic rhinitis was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify claimants of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2015).  With regard to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in September 2004 and November 2015 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).

The Veteran's service treatment records, service personnel records, VA medical treatment records, identified private medical treatment records, and Social Security Administration (SSA) records have been obtained.  The Veteran was provided with a VA examination in March 2012 with regard to his claim.  The Board finds the March 2012 opinion to be adequate with regard to the claim for entitlement to service connection for allergies.  The opinion was based upon a review of the evidence in the claims file as well as the Veteran's lay statements, is factually supported by the evidence of record, and provide sufficient supporting rationale and explanation for the conclusion reached.  Accordingly, VA has met its duty to assist in providing the Veteran adequate VA examinations in this case.  38 C.F.R. § 3.159(c)(4).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the April 2010 hearing, the Veteran was assisted at the hearing by an accredited representative.  The undersigned explained the issue decided herein and sought testimony from the Veteran regarding the manifestations of his disability.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's service treatment records are negative for any complaints of or treatment for allergies or allergic rhinitis.  An October 1965 discharge examination reflects that the Veteran's skin and sinuses were normal.  

A November 1975 post-service VA examination was negative for evidence of allergies or allergic rhinitis on examination.  VA treatment records beginning in 2007 reflect that the Veteran was prescribed medication to treat allergies.  A May 2010 VA treatment note indicates that the Veteran needed treatment for allergies.  The remainder of the VA treatment records from 1999 through 2015 are negative for any diagnoses of or treatment for allergies or allergic rhinitis, but do indicate that the Veteran was allergic to alcohol and aspirin.  

In March 2012, the Veteran underwent a VA sinus examination.  The Veteran reported sinus problems including a stuffy nose, runny nose, and itchy eyes.  The diagnosis was allergic rhinitis.  After reviewing the Veteran's claims file, the VA examiner opined that the Veteran's allergic rhinitis was not related to his active duty service.  The examiner explained that the Veteran was diagnosed with and treated for allergies, but that this was a recent event which was not shown in military service.

After a thorough review of the evidence in the claims file, the Board concludes that service connection for allergies is not warranted.  Although there is a current diagnosis of allergic rhinitis, the Veteran's service treatment records are negative for any complaints of or treatment for allergies, and the Veteran has not reported any symptoms of allergies during military service.  Thus, although there is a current diagnosis, there is no in-service evidence of allergies.

Additionally, there is no evidence linking the Veteran's current allergic rhinitis to military service.  The only medical evidence of record addressing the etiology of the Veteran's allergic rhinitis is the March 2012 VA examination in which the examiner opined that the Veteran's current allergic rhinitis was not etiologically related to service.  The examiner's opinion was based upon a review of the evidence in the claims file and provides supporting explanation and rationale for the conclusion reached; thus, it is a probative opinion.  Accordingly, as there is no evidence of in-service incurrence of allergies and no evidence linking the Veteran's current allergic rhinitis to military service, service connection for allergic rhinitis is not warranted.

Because there is no competent and probative evidence relating the Veteran's current allergic rhinitis to his active duty service the preponderance of the evidence is against his claim.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for allergic rhinitis is denied.


REMAND

The Board regrets the delay of an additional remand with regard to the Veteran's claims of entitlement to service connection for a skin disability, a thoracolumbar spine disability, a cervical spine disability, radiculopathy of the bilateral upper and lower extremities, and right and left hip disabilities; however review of the November 2015 VA opinions obtained in response to the Board's prior remands reveals the opinions provided to be inadequate, as they do not comply with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order).

In its June 2014 Remand, the Board requested a new VA skin examination and etiological opinion, finding the prior opinions of record to be inadequate because they failed to address pertinent evidence in the claims file and failed to take into consideration the Veteran's lay testimony regarding the flare-ups of his skin symptoms occurring concurrently with increases in the anxiety associated with his service-connected psychiatric disability.  Specifically, the Board rejected the January 2014 opinion because the examiner incorrectly found that the Veteran did not demonstrate skin symptoms until 2010 or 2011, when the post-service medical evidence actually revealed evidence of rashes much earlier, along with lay statements of ongoing symptomatology.  In fact, the VA treatment records show treatment for skin symptoms as early as 1999.  Additionally, the Board requested an opinion as to whether the Veteran's skin disability was caused or aggravated by his service-connected psychiatric disability, as the Veteran testified that his rashes and hives appeared concurrently with anxiety attacks.  Review of the November 2015 VA opinion reveals that the examiner did not address the relevant post-service medical evidence of skin symptoms, and again incorrectly relied upon the finding that the Veteran's skin disabilities did not present until 2010 or 2011.  Additionally, the examiner did not address the Veteran's lay statements that his skin symptoms flared during periods of increased anxiety associated with his service-connected psychiatric disability.  Accordingly, the RO failed to comply with the Board's remand directives, and a new opinion addressing these inadequacies must be obtained.

Similarly, the November 2015 VA opinion did not address the Veteran's lay statements and testimony that he experienced symptoms of lumbar spine, cervical spine, and bilateral hip disabilities continuously since active duty service, but that he was unable to afford medical treatment after service discharge, and therefore did not seek treatment for several years after service discharge.  In that regard, the Board's June 2014 Remand of these issues found the March 2012 VA opinion to be inadequate because the examiner did not address the Veteran's competent lay statements regarding continuity of symptomatology after service discharge.  This was, in fact, the basis for the Board's June 2014 Remand.  Accordingly, because the November 2015 VA examiner's opinion fails to comply with the Board's remand directives, the claim must again be remanded for a new and adequate VA opinion.

The November 2015 examiner's opinion regarding the etiology of the Veteran's bilateral upper and lower extremity radiculopathy is entirely inadequate, noting only "no evidence for continuity."  This is neither an explanation nor a rationale, and is useless to the Board in its analysis of the Veteran's claims.

For these reasons, the Veteran's claims must again be remanded for adequate VA opinions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a new VA opinion regarding the etiology of the Veteran's current skin disorders.  After a thorough review of the evidence in the claims file, to include the Veteran's service treatment records, the post-service treatment records showing treatment for skin symptoms as early as 1999, the Veteran's testimony and his lay statements of record regarding the continuity of his skin symptoms, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed skin disorder was incurred in or caused by the Veteran's military service.  The examiner must comment on the Veteran's service treatment records which show treatment for rashes, hives, seborrheic sicca of the scalp, and uticaria of the face and posterior neck as well as the post-service treatment records which reflect diagnoses of and treatment for hives, herpes zoster, seborrheic keratosis, sebaceous hyperplasia, actinic keratosis, tinea pedis, tinea versicolor, herpes simplex genitalis, sebaceous hyperplasia, and squamous cell cancer of the skin.

The examiner must also provide an opinion as to whether it is at least as likely as not that any currently diagnosed skin disorder was caused or aggravated by the Veteran's service-connected psychiatric disorder.  The examiner must address the Veteran's lay statements that he experiences flares of his skin symptoms concurrently with exacerbations of the anxiety associated with this service-connected psychiatric disorder.  "Aggravation" is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up.

The VA examiner is advised that the Veteran is competent to report observable symptoms, and that the Veteran's lay statements regarding such observable symptoms should be presumed to be credible for the purposes of this examination only.  A complete rationale for all opinions must be provided.

2.  Obtain a new VA opinion to determine the nature and etiology of his lumbar spine disability, cervical spine disability, bilateral hip disability, and radiculopathy of the bilateral upper and lower extremities.  After a thorough review of all evidence in the claims file, to include the Veteran's service treatment records, the post-service treatment records, the Veteran's lay statements of continuous symptoms of his disabilities since service discharge, the examiner should state whether it at least as likely as not (a 50 percent probability or greater) that any currently diagnosed lumbar spine disability, cervical spine disability, bilateral hip disability, and radiculopathy of the bilateral upper and lower extremities was incurred in or otherwise related to the Veteran's military service.  The examiner must specifically comment on the Veteran's service treatment records which show that the Veteran was involved in a motor vehicle accident during service, as well as his lay statements that he experienced continuous symptoms of a lumbar spine disability, cervical spine disability, bilateral hip disability, and radiculopathy of the extremities since his service discharge.  The VA examiner is advised that the Veteran is competent to report observable symptoms, and that the Veteran's lay statements regarding such observable symptoms should be presumed to be credible for the purposes of this examination only.  

The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's radiculopathy of the bilateral upper and lower extremities was caused or aggravated by his lumbar spine disorder, cervical spine disorder, or bilateral hip disorder.  "Aggravation " is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for all opinions must be provided.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case, and provide the Veteran sufficient time in which to respond.  Then, return the appeal to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


